DETAILED ACTION
Status of Application
1.	The claims 18-35 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
3.	The information disclosure statements (IDS) submitted on 09/17/2020, 10/19/2021, 04/28/2022, and 06/06/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 18-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 18 indicates that the claimed material comprises a main phase and an optional secondary phase, and gives a maximum content for said secondary phase if it is present. However, as the claim uses the open, “comprises” language, the metes and bounds of the claim cover materials having the main phase along with any other phases or components. It is therefore unclear how the maximum secondary phase amount is meant to limit the phase contents of the materials covered by the claim. A material having an equivalent main phase along with a secondary phase would “comprise” equivalent components to the material of the instant claims, and if such a material was free of any other type of secondary phase, it would seemingly also meet the maximum content limitations of the instant claims, as they pertaining to this absent phase. Because the use of the open, “comprising” language in conjunction with a maximum secondary phase content renders unclear what materials are covered by claim 18, said claim and the claims dependent therefrom are indefinite under USC 112. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 18-19, 21-28, and 31-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kelly et al (Effect of Composition on the Electromechanical Properties of(1-x)Pb(Mg1/3Nb2/3)O3–xPbTiO3 Ceramics).
	Regarding claim 18, Kelly et al teaches a polycrystalline ceramic solid body comprising a main phase represented by the formula 0.94Pb(Mg1/3Nb2/3)O3+0.06PbTiO3 (see section II. Experimental Procedure). In this embodiment, y = 0.06, a = 1, b = 0.33, c = 0.66, d = 1, and e = 0. As such, each compositional limitation of the main phase of the instantly claimed ceramic is met by the Kelly et al teachings. Kelly et al teaches that the ceramic material is in the form of rhombohedral or tetragonal phase (see page 961), with unwanted cubic pyrochlore phase suppressed by use of the columbite method (see page 958). Kelly et al further indicates that only either rhombohedral or tetragonal phase is present in the material at either low or high x values (equivalent to y values of the instant claim formula), with both phases being present only in situations wherein x is 0.36-0.40 (see page 961). This shows that at the low value of 0.06, only a main phase 0.94Pb(Mg1/3Nb2/3)O3+0.06PbTiO3 would be present, with no secondary phase in the ceramic. Thus, a material having the property that each section therethrough has a secondary phase proportion of 0.5% or less would be obvious to one of ordinary skill in the art from the teachings of Kelly et al. Claim 18 is therefore not patentably distinct over the prior art of record. 
	Regarding claim 19, as discussed above, Kelly et al indicates that only rhombohedral or tetragonal phase is present, and that the material is single-phase at low x values. As such, at the low value of 0.06, only a main phase 0.94Pb(Mg1/3Nb2/3)O3+0.06PbTiO3 would be present, with no secondary phase in the ceramic. Thus, a material having the property that each section therethrough has a secondary phase proportion of 0.3% or less would be obvious to one of ordinary skill in the art from the teachings of Kelly et al. Claim 19 is therefore not patentably distinct over the prior art of record. 
	Regarding claim 21, Kelly et al teaches that the inventive material is used to form a device by sputtering electrodes onto the sides of pellets of the material (see page 258). 
	Regarding claim 22, Kelly et al teaches a polycrystalline ceramic solid body comprising a main phase represented by the formula 0.94Pb(Mg1/3Nb2/3)O3+0.06PbTiO3 (see section II. Experimental Procedure). In this embodiment, y = 0.06, a = 1, b = 0.33, c = 0.66, d = 1, and e = 0. As such, each compositional limitation of the main phase of the instantly claimed ceramic is met by the Kelly et al teachings. Kelly et al teaches that the ceramic material is in the form of rhombohedral or tetragonal phase (see page 961), with unwanted cubic pyrochlore phase suppressed by use of the columbite method (see page 958). Kelly et al further indicates that only either rhombohedral or tetragonal phase is present in the material at either low or high x values (equivalent to y values of the instant claim formula), with both phases being present only in situations wherein x is 0.36-0.40 (see page 961). This shows that at the low value of 0.06, only a main phase 0.94Pb(Mg1/3Nb2/3)O3+0.06PbTiO3 would be present, with no secondary phase in the ceramic. Thus, a material having the property that each section therethrough has a secondary phase proportion of 0.5% or less would be obvious to one of ordinary skill in the art from the teachings of Kelly et al.
	Kelly et al teaches that the inventive material is produced by forming a mixture comprising Mg, Pb, Ti, and Nb, calcining said mixture, adding binder to said mixture to form a green body, and thereafter sintering to form a ceramic (see page 958). Each limitation of instant claim 22 is thus met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 23, Kelly et al teaches adding excess Pb to the starting mixture (see page 258). 
	Regarding claim 24, Kelly et al teaches that MgO and Nb2O5 are first mixed and calcined. This would produce Mg1/3Nb2/3-O2 as a first starting material.
	Regarding claim 25, Kelly et al teaches that the aforementioned calcined Mg1/3Nb2/3-O2 material is mixed with a TiO2 second starting material. 
Regarding claim 26, Kelly et al teaches that the aforementioned calcined Mg1/3Nb2/3-O2 material is mixed with a PbO third starting material. 
	Regarding claim 27, Kelly et al teaches that producing the mixture of MgO and Nb2O5 comprises ball milling in acetone, which is a wet grinding process. 
	Regarding claim 28, Kelly et al teaches calcining at 850 °C (see page 958). 
	Regarding claim 31, Kelly et al teaches sintering at 1250 °C. 
	Regarding claim 32, Kelly et al teaches sintering in a closed alumina crucible. 
	Regarding claim 33, Kelly et al teaches sintering in a closed crucible system in order to minimize Pb loss by evaporation. As such, minimizing space around the sintering sample would have been obvious to a skilled artisan so as to also minimize Pb loss. Maximizing fill amount within the crucible would therefore have been seen as beneficial, and a fill amount of at least 30% would have been arrived at through routine optimization and experimentation. Further, increasing the fill amount within the crucible would lead to a more efficient sintering process, and thus this beneficial result would also lead a skilled artisan to a crucible fill amount of at least 30%. The further limitations of instant claim 33 are therefore met by the teachings of the prior art of record, and the claim is not patentably distinct. 
	Regarding claim 34, Kelly et al teaches that the inventive method is used to form a device comprising a step of sputtering electrodes onto the sides of pellets of the material (see page 258).
9.	Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kelly et al (Effect of Composition on the Electromechanical Properties of(1-x)Pb(Mg1/3Nb2/3)O3–xPbTiO3 Ceramics) in view of Costa et al (Direct synthesis of PMN samples by spray-drying).
	Regarding claim 30, Kelly et al teaches that the inventive process comprises grinding the mixture, adding binder after calcining, forming pellets, and then compressing to form green bodies. Claim 30 differs from Kelly et al because Kelly does not teach spray drying the mixture to form said pellets. However, it would have been obvious to one of ordinary skill in the art to modify Kelly in view of Costa et al in order to use a spray drying step in the formation of said pellets. Costa et al teaches a method of forming lead magnesium niobate having an equivalent composition to that taught by Kelly, and teaches that spray drying can be used to form the powder into pellets from the precursor materials. The Costa et al teachings would indicate to one of ordinary skill in the art that spray drying can be used equivalently to the shaping process taught by Kelly to produce equivalent and expected results in terms of pellet shaping. As such, choosing the spray drying process that was known in the prior art at the instant filing, as shown by Costa, would be a matter of routine experimentation and optimization by a skilled artisan. The further limitations of instant claim 30 are therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
10.	Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kelly et al (Effect of Composition on the Electromechanical Properties of(1-x)Pb(Mg1/3Nb2/3)O3–xPbTiO3 Ceramics) in view of Yamaguchi et al (US 4716134).
	Regarding claim 35, the claim differs from Kelly et al as applied above because Kelly does not teach that the electrode is applied from a paste before stoving. However, it would have been obvious to one of ordinary skill in the art to modify Kelly in view of Yamaguchi in order to use such an electrode application method. Yamaguchi teaches a method of forming a lead magnesium niobate material that is compositionally similar to that of the instant claims, and teaches that electrodes are applied thereto by firing at 700-800 °C (see column 5, lines 10-20). One of ordinary skill in the art would have had motivation to use the firing method taught by Yamaguchi as compared to the sputtering method of Kelly because doing so would allow for electrode formation in the crucible system taught by Kelly, and would avoid the need for a sputtering apparatus use. As such, the Yamaguchi electrode formation step would be seen as an advantageous improvement to Kelly. The further limitations of instant claim 35 are thus met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Allowable Subject Matter
11.	Claims 20 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a solid meeting each limitation of instant claim 18, and wherein the average grain size of the solid is 4-9 µm. The prior art also does not teach or suggest a method meeting each limitation of instant claim 22, and wherein TiO2 and/or Nb2O5 is added to the mixture produced by calcination in the amounts of instant claim 29. 
Conclusion
12.	No claim is allowed.
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW10 September 2022